BRYAN, Circuit Judge.
This is an appeal from a judgment in favor of an employee against the insurer of his employer, under the Workmen’s Compensation Act of Texas, Revised Civil Statutes, arts. 8306-8309. The only question raised by the insurer 'is that the court was without jurisdiction, because the Industrial Accident Board had not made a final ruling on the employee’s application for a lump-sum settlement or for a reduction of periods of payment and a corresponding increase in the rate of payment. The act requires that any dispute as to compensation be first submitted to the Industrial Accident Board, and authorizes an appeal to the courts only after a final ruling of that board. While the employee’s application was pending before it, the board ordered that the hearing thereon, the date for which had been fixed, be “can-celled for the present or until the claimant reaches maximum recovery or the Insurance Company prematurely suspends compensation payments.”
In Southern Casualty Co. v. Todd (Tex. Com. App.) 29 S.W.(2d) 973, 974, decided since this appeal was taken, an order made by the Industrial Accident Board declining to “set the ease for hearing at this time” was held hy the Supreme Court of Texas to constitute such a final ruling as to authorize suit. In that case Jones v. Texas Indemnity Ins. Co. (Tex. Civ. App.) 15 S.W.(2d) 1077, taking the opposite view, was disapproved. The orders of the Industrial Accident Board in the Todd Case and in this ease are in effect the same. We accept the construction placed upon the provision of the Act in question by the Supreme Court of Texas.
The judgment is affirmed.